DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 01/14/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The newly added Strom (U.S. Patent No. 10152676) reference has been provided. Please see rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6-7, 9, 13, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guttman (U.S.20180336467) in view of Nils (DE102014207683A1) and Strom (U.S. Patent No. 10152676).

 	Regarding claim 1 (Currently Amended), A node in a plurality of nodes to collectively train a neural network (Guttman: Paragraph [0155] “the number of artificial neurons in an artificial neural network may be selected” A plurality of nodes to collectively train a neural network is taught as the number of artificial neurons in an artificial neural network may be selected.), the node comprising: neural network trainer instructions to obtain a plurality of training data items from a training data set (Guttman: Paragraph [0100] “a machine learning algorithm configured to train on training examples, such as training examples included in datasets 610 and/or views 630, to estimate labels and/or tags and/or desired results, such as labels and/or tags and/or desired results included in annotations 620 and/or views 630.” Paragraph [0167] “obtaining data items (Step 1010) may comprise obtaining a plurality of data items associated with a group of one or more devices” Neural network trainer instructions to obtain a plurality of training data items from a training data set is taught as the selecting the training examples including data items from datasets or from a group of devices.),… neural network parameter memory to store neural network training parameters (Guttman: Paragraph [0183] “an artificial neural network may comprise an output of a machine learning algorithm (and in some cases, deep learning algorithm) trained using training examples. In such case, some of the parameters of the artificial neural network may be set manually and are called hyper-parameters, while the other parameters are set by the machine learning algorithm according to the training examples.” Neural network parameter memory to store neural network training parameters is taught as parameters of the neural network that are trained using the training examples.);….
a first gradient based on the selected training data items and the neural network training parameters, the neural network trainer instructions to cause transmission of the gradient for summation with a second gradient from a second node in the plurality of nodes, the summation to occur after transmission of the first gradient and transmission of the second gradient, the neural network trainer instructions to update the neural network training parameters based on the sum of the first gradient and second gradient.
Nils further teaches the training data set having a plurality of groups corresponding to different toggle rates (Nils: Paragraph [0071] “The new training data point NTP is added in step S12 to the subset at which the least variance has been found.” Here, the examiner notes that subsets of different training data points based on their variance are utilized.), the toggle rates representing amounts of data variance within the training data items (Nils: Paragraph [0026] “the training data points may be selected from the training data if their variance exceeds a predetermined variance threshold” The toggle rates representing amounts of data variance within the training data items is taught as the training data points may be selected from the training data based on their variance.), the plurality of training data items obtained from different ones of the groups (Nils: Paragraph [0071] “the respective new training data point NTP is added to each of the previously determined subsets of the original training data points and the respective predictive variance is determined.” Here, the examiner notes that multiple subsets of different training data points based on their variance are utilized.), the plurality of training data items selected to achieve a targeted average toggle rate for the plurality of training data items (Nils: Paragraph [0027] “a weighted average from the function models, wherein the function models are weighted in particular on the basis of the predictive variance.” The plurality of training data items selected to achieve a targeted average toggle rate for the plurality of training data items is taught as a weighted average of the data points used in the function models are determined based on predictive variance);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guttman with the predictive variance of training data of Nils in order to allow select from the training data if their variance exceeds a predetermined variance threshold thereby select the training data points and thereby improve the functional model to be learned (i.e. manage training data) (Nils:Paragraph [0057] “select the training data points and thereby improve the functional model to be learned”).
Gutman in view of Nils does not explicitly disclose …and neural network processor instructions to implement the neural network to generate a first gradient based on the selected training data items and the neural network training parameters, the neural network trainer instructions to cause transmission of the gradient for summation with a second gradient from a second node in the plurality of nodes, the summation to occur after transmission of the first gradient and transmission of the second gradient, the neural network trainer instructions to update the neural network training parameters based on the sum of the first gradient and second gradient.
a first gradient based on the selected training data items and the neural network training parameters (Strom: Col. 5 Lines 18-23 “each model training node 102A, 102B can process a different portion of the training data. In the neural network example above, a given model training node 102A can use the neural network to process a particular input vector from its portion of the training data, and generate an output vector.” Claim 1 of Strom discloses “select a first subset of the first plurality of residual gradient values… transmit a first transmission comprising the first subset of the first plurality of residual gradient values” Here, the examiner notes that neural network is a neural network generates a first subset of the first plurality of residual gradient values based on the training data given to the model training node.), the neural network trainer instructions to cause transmission of the gradient for summation with a second gradient from a second node in the plurality of nodes (Strom: Claim 1 “receive a second transmission comprising a second subset of a second plurality of residual gradient values… modify one or more of the trainable parameters using the first subset of the first plurality of residual gradient values and the second subset of the second plurality of residual gradient values;” Here, the examiner notes that a second subset of a second plurality of residual gradient values and the first subset of first plurality of residual gradient values are both used to modify the trainable parameters. Refer to the Col. 3 for the detailed teachings regarding summation of the gradients.), the summation to occur after transmission of the first gradient and transmission of the second gradient (Strom: Col. 3 Lines 59-66 “The threshold determination may then be made based on the sum of the partial gradient and the residual gradient, rather than on the newly calculated partial gradient alone. The portions of that sum that do not exceed the threshold (e.g., the individual elements with values close to zero) can then be stored as the new residual gradient, and the process may be repeated as necessary.” Here, the examiner notes that the sum of the two gradients is used to further modify or update the neural network.), the neural network trainer instructions to update the neural network training parameters based on the sum of the first gradient and second gradient (Strom: Claim 1 “modify one or more of the trainable parameters using the first subset of the first plurality of residual gradient values and the second subset of the second plurality of residual gradient values;” Here, the neural network of Strom is modified based on the transmission of the first and second gradient values which are used to update the trainable parameters. Refer to the Col. 3 for the detailed teachings regarding summation of the gradients.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Guttman and Nils with the gradient sums of Strom in order to modify the first and second gradient values used to update the neural network thereby allowing the calculation of an updated “gradient,” that corresponds to the direction in which each individual parameter of the model is to be adjusted in order to improve the model output (Strom: Col 1. Lines 40-45 ““gradient,” that corresponds to the direction in which each individual parameter of the model is to be adjusted to improve the model output”).
Regarding claim 3, (Currently Amended) Guttman in view of Nils and Strom teaches the node of claim 1, Nils further teaches further including: toggle rate identifier instructions to determine toggle rates for the training data items in the training data set (Nils: Paragraph [0026] “the training data points may be selected from the training data if their variance exceeds a predetermined variance threshold.” Toggle rate identifier instructions to determine toggle rates for the training data in the training data set is taught as selecting training data based on data variance.); training data sorter instructions to sort the training data items by the corresponding toggle rates (Nils: Paragraph [0009] “dividing the training data into subsets of training data;” Training data sorter instructions to sort the training data by the corresponding toggle rates is taught as dividing the training data into subsets of training data.); and training data grouper instructions to allocate a first number of the sorted training data items to a first group (Nils: Paragraph [0020] “the subdivision of the training data is performed by forming subsets of training data points, wherein the training data points of a subset so are selected to have an Euclidean distance from each other that is less than a predetermined threshold.” Training data grouper instructions to allocate a first number of the sorted items to a first group is taught as forming subsets of training data points.), and to allocate a second number of the sorted training data items to a second group (Nils: Paragraph [0020] “the subdivision of the training data is performed by forming subsets of training data points, wherein the training data points of a subset so are selected to have an Euclidean distance from each other that is less than a predetermined threshold.” Here, the examiner notes that multiple subsets of training data points.), the second number of training data items being sequentially located after the first number of training data items in the sorted training data (Nils: Paragraph [0071] “Subsequently, as described above, in step S13, the partial models determined with respect to the remaining subsets and the subset with the new training data point NTP added are obtained 51 weighted and added to obtain the data-based function model.” The second number of items being sequentially located after the first number of items in the sorted training data is taught as the subsequent processing of the remain subsets of model with the newer data occurs after the initial model is calculated.), the neural network trainer instructions to obtain the training data items from among the first group and the second group (Nils: Paragraph [0071] “the partial models determined with respect to the remaining subsets and the subset with the new training data point NTP added are obtained 51 weighted and added to obtain the data-based function model.” Here, all of the training data points from all subsets are obtained and used to build models. The initial model is interpreted as the first group and the remaining are interpreted as the second group.).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guttman with the predictive variance of training data of Nils in order to allow select from the training data if their variance exceeds a predetermined variance threshold thereby select the training data points and thereby improve the functional model to be learned (i.e. manage training data) (Nils: Paragraph [0057] “select the training data points and thereby improve the functional model to be learned”).
Claim 9, 15, and 20 are similarly rejected refer to claim 3 for further analysis.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
Regarding claim 6, (Currently Amended) Guttman in view of Nils and Strom teaches the node of claim 1, wherein the neural network is implemented as a deep neural network (Guttman: Paragraph [0131] “deep learning algorithms for artificial neural networks” The neural network is implemented as a deep neural network is taught as deep learning algorithms for artificial neural networks.).  

Regarding claim 7, (Currently Amended) Guttman in view of Nils and Strom teaches the node of claim 1, wherein the training data items include image data (Guttman: Paragraph [0225] “In some examples, at least some of the labeled examples of the group of labeled examples and/or at least some of the unlabeled examples of the group of unlabeled examples may comprise image data (for example, images captured using image sensors 260).” The training data items include image data is taught as the group of unlabeled examples may comprise image data.).  

Claim 13 is similarly rejected refer to claim 7 for further analysis.
Claim 2, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guttman (U.S.20180336467) in view of Nils (DE102014207683A1), Strom (U.S. Patent No. 10152676) and Ranganathan (U.S.20070067657).
Regarding claim 2, (Currently Amended) Guttman in view of Nils and Strom teaches the node of claim 1, Nils further teaches the average toggle rate (Nils: Paragraph [0027] “a weighted average from the function models, wherein the function models are weighted in particular on the basis of the predictive variance.” The plurality of training data items selected to achieve a targeted average toggle rate for the plurality of training data items is taught as a weighted average of the data points used in the function models are determined based on predictive variance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guttman with the predictive variance of training data of Nils in order to allow select from the training data if their variance exceeds a predetermined variance threshold thereby select the training data points and thereby improve the functional model to be learned (i.e. manage training data) (Nils:Paragraph [0057] “select the training data points and thereby improve the functional model to be learned”)… 
Guttman in view of Nils and Strom do not explicitly disclose further including a power state controller to control an amount of power consumption of a central processing unit of the Attorney Docket No. AA2042-USResponse to the Office Action mailed February 5, 2021       U.S. Serial No. 15/829,555node based on an … of the training data items in the selected training data items.    
Ranganathan further teaches further including a power state controller to control an amount of power consumption of a central processing unit of the Attorney Docket No. AA2042-USResponse to the Office Action mailed February 5, 2021       U.S. Serial No. 15/829,555node based on an … of the training data items in the selected training data items (Ranganathan, [0084]; “the computer system includes one or more controllers to execute the method.” [0035]; “The power management agent [ may, moreover, control how the compute nodes are throttled, such as, CPU throttling, memory throttling, disk throttling, etc., as well as the levels to which the compute nodes are throttled, for instance, one power state, two power states, etc.” Ranganathan reads on a control agent controlling the throttling of the compute nodes, for instance, by varying the voltage and frequency of one or more processors, by varying the power state contained in the compute nodes.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Guttman, Nils and Strom with Ranganathan in order utilize power consumption management system implemented controller to detect where the increase/decrease of power within the system and control spike/loss of power by initialize a power state to the system thereby amounts of power consumed by compute nodes may be managed such that the total power consumption level may substantially be maintained below a power threshold limit to maintain performance and reduce power consumption of the computer system. (Ranganathan: Paragraph [0015] “the amounts of power consumed by compute nodes may be managed such that the total power consumption level may substantially be maintained below a power budget limit. In a first example, the amounts of power consumed may be managed according to a substantially pre-emptive strategy where the power utilization levels of the compute nodes are increased if the increase will not cause the total power consumption level to exceed the power budget limit.”).      

Regarding claim 12, (Currently Amended) Guttman in view of Nils and Strom teaches the non-transitory computer readable medium of claim 8, Nils further teaches wherein the instructions, when executed, cause the first node to at least: determine an average toggle rate of the items in the plurality of training items (Nils: Paragraph [0027] “a weighted average from the function models, wherein the function models are weighted in particular on the basis of the predictive variance.” The plurality of training data items selected to achieve a targeted average toggle rate for the plurality of training data items is taught as a weighted average of the data points used in the function models are determined based on predictive variance.);… based on the average toggle rate (Nils: Paragraph [0027] “a weighted average from the function models, wherein the function models are weighted in particular on the basis of the predictive variance.” The plurality of training data items selected to achieve a targeted average toggle rate for the plurality of training data items is taught as a weighted average of the data points used in the function models are determined based on predictive variance);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guttman with the predictive variance of training data of Nils in order to allow select from the training data if their variance exceeds a predetermined variance threshold thereby select the training data points and thereby improve the functional model to be learned (i.e. manage training data) (Nils:Paragraph [0057] “select the training data points and thereby improve the functional model to be learned”)
 	Ranganathan further teaches select a power state…(Ranganathan, [0084]; “the computer system includes one or more controllers to execute the method.” [0035]; “The power management agent [ may, moreover, control how the compute nodes are throttled, such as, CPU throttling, memory throttling, disk throttling, etc., as well as the levels to which the compute nodes are throttled, for instance, one power state, two power states, etc.” Ranganathan reads on a control agent controlling the throttling of the compute nodes, for instance, by varying the voltage and frequency of one or more processors, by varying the power state contained in the compute nodes. The controllers are in charge of selecting a power state.); and apply the selected power state to the first node (Ranganathan, [0084]; “the computer system includes one or more controllers to execute the method.” [0035]; “The power management agent [ may, moreover, control how the compute nodes are throttled, such as, CPU throttling, memory throttling, disk throttling, etc., as well as the levels to which the compute nodes are throttled, for instance, one power state, two power states, etc.” Ranganathan reads on a control agent controlling the throttling of the compute nodes, for instance, by varying the voltage and frequency of one or more processors, by varying the power state contained in the compute nodes.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Guttman, Nils and Strom with Ranganathan in order utilize power consumption management system implemented controller to detect where the increase/decrease of power within the system and control spike/loss of power by initialize a power state to the system thereby amounts of power consumed by compute nodes may be managed such that the total power consumption level may substantially be maintained below a power threshold limit to maintain performance and reduce power consumption of the computer system. (Ranganathan: Paragraph [0015] “the amounts of power consumed by compute nodes may be managed such that the total power consumption level may substantially be maintained below a power budget limit. In a first example, the amounts of power consumed may be managed according to a substantially pre-emptive strategy where the power utilization levels of the compute nodes are increased if the increase will not cause the total power consumption level to exceed the power budget limit.”).  
   
Claim 18 is similarly rejected, refer to claim 12 for further analysis.

Claim 4, 10, 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guttman (U.S.20180336467) in view of Nils (DE102014207683A1), Strom (U.S. Patent No. 10152676), Zhang (U.S.20060147107) and Lu (WO 2017151759).

Regarding claim 4, (Currently Amended) Guttman in view of Nils and Strom teaches the node of claim 3, Guttman in view of Nils, Strom and Zhang do not explicitly disclose wherein the training data grouper instructions is to shuffle the items allocated to the first group within the first group.  
Lu teaches wherein the training data grouper instructions is to shuffle the items allocated to the first group within the first group (Lu: Paragraph [0058] “At process block 350, the neural network is fine-tuned using renewed cluster labels with randomly shuffled images. After the images have been associated with a cluster or group label, the collection of images is randomly reshuffled within the groups for neural network fine-tuning via stochastic gradient descent.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Guttman, Nils, Strom and Zhang with the shuffling data of Lu in order allow the generation of better labels that in turn lead to better trained neural network models used to feed more effective deep image features in the neural network thereby facilitating generation of improved clustering and labels (Lu: Paragraph [004] “Using the disclosed techniques, better labels can be generated that in turn lead to better trained neural network models used to feed more effective deep image features in the neural network to facilitate generation of improved clustering and labels. ”).  

Claim 10, 16, and 21 are similarly rejected refer to claim 4 for further analysis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.A.S./Examiner, Art Unit 2127                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126